Affirmed and Memorandum Opinion filed March 6, 2012.




                                                In The

                          Fourteenth Court of Appeals

                                       NO. 14-11-00265-CR


                       TAMMIE MANEIKA HAMPTON, Appellant

                                                   V.

                              THE STATE OF TEXAS, Appellee


                On Appeal from the County Criminal Court at Law No. 1
                                 Harris County, Texas
                            Trial Court Cause No. 1680426


                      MEMORANDUM OPINION
        Appellant Tammie Maneika Hampton challenges her misdemeanor conviction for
the offense of violating the regulations for sexually oriented businesses (“SOB”) by
entertaining without a valid SOB permit.                In four issues,1 she asserts that (a) the
complaint did not meet the statutory requisites to confer jurisdiction on the trial court, (b)
the trial court erred in permitting the State to amend the information because it was not


        1
          We have listed the issues here as appellant states them in the “Issues Presented” portion of her
brief. However, appellant has not linked her argument to the issues presented. Accordingly, we have
read her argument to identify the actual issues she has presented and the arguments made in support of
them in the analysis portion of this opinion.
supported by a valid complaint, (c) the trial should not have proceeded in a case in which
it permitted amendment of the complaint but the complaint had not been served on her,
and (d) the trial court erroneously demanded that she notice her appeal and post her
appeal bond even though there was a timely motion for new trial pending upon which the
trial court had not and did not rule. We affirm.

                                         BACKGROUND

       Entyce Gentlemen’s Club in Harris County did not have an SOB permit (an
“SOBP”), and several complaints had been lodged with the Harris County Sheriff’s
Office (“HCSO”) regarding possible criminal activity there. During the late evening and
early morning hours of March 12th and 13th, 2010, HCSO personnel conducted an
undercover vice investigation at the club. Appellant approached undercover deputy T.L.
Burkes and asked him if he wanted a “private dance.” Burkes assented, and appellant
began dancing in what Burkes described as a sexual manner, simulating a sex act. When
appellant concluded the dance, she told Burkes that he owed her $50.00. Burkes paid for
the dance. Later that evening, appellant was arrested by other HCSO deputies after
Burkes identified her as the individual who had performed the sexually explicit dance.
Appellant did not have an SOBP.

       Because Entyce did not have a Class I SOBP, all employees, including
entertainers, wait staff, dancers, and managers, were personally required to have a Class
II SOBP to work in a sexually-oriented business.2 On May 13, 2010, a complaint was
filed in this case, which provides as follows:

       Before me, the undersigned Assistant District Attorney of Harris County,
       Texas this day appeared the undersigned affiant, who under oath says that
       he has good reason to believe and does believe that in Harris County,
       Texas, TAMMIE MANEIKA HAMPTON, hereafter styled the Defendant,
       heretofore on or about MAY 13, 2010, did then and there unlawfully
       intentionally and knowingly conduct business, to-wit: ADULT CABARET
       as a Class II enterprise in an unincorporated area of Harris County, Texas,
       2
           See Regulations for Sexually Oriented Bus. in the Unincorporated Area of Harris Cnty., Tex.
§ V.
                                                   2
      without a valid sexually oriented business permit, issued in accordance with
      the Regulations for Sexually Oriented Businesses in the Unincorporated
      Area of Harris County, Texas.

That same day, appellant was charged by information for the Class A Misdemeanor
offense of Operating a Sexually Oriented Enterprise as follows:

      Comes now the undersigned Assistant District Attorney of Harris County,
      Texas on behalf of the State of Texas, and presents in and to the County
      Criminal Court at Law No. 1 of Harris County, Texas, that in Harris
      County, Texas, TAMMIE MANEIKA HAMPTON, hereafter styled the
      Defendant, heretofore on or about MAY 13, 2010, did then and there
      unlawfully intentionally and knowingly conduct business, to-wit: ADULT
      CABARET as a Class II enterprise namely TAMMIE MANEIKA
      HAMPTON in an unincorporated area of Harris County, TEXAS, without a
      valid sexually oriented business permit, issued in accordance with the
      Regulations for Sexually Oriented Businesses in the Unincorporated Area
      of Harris County, Texas.

Appellant filed a motion to quash the complaint in September 2010, asserting that it
failed to state a cause of action. She filed another, more detailed motion to quash the
complaint in January 2011. The State subsequently filed a motion for leave to amend the
information. The trial court held a pre-trial hearing on January 26, 2011, during which
appellant objected to the State’s proposed amendment. The court granted the State’s
motion to amend the information. The words “Adult Cabaret” were crossed out and
replaced with the words “As A Sexually Oriented Enterprise.”

      In March 2011, a jury found appellant guilty as charged in the information. The
trial court sentenced her to thirty days in the Harris County Jail for this misdemeanor
offense. This appeal timely followed.

                                        ANALYSIS

A.    Motion to Quash

      In her first issue, appellant contends that the trial court erred in denying her
motion to quash the complaint. Specifically, she contends that the complaint has made
her “answer to an impossible charge” because it charges her with conducting business,

                                            3
“to-wit: Adult Cabaret as a Class II enterprise” when an adult cabaret is actually a Class
I enterprise.

        A complaint is a sworn allegation charging the accused with the commission of an
offense in justice and municipal courts. Tex. Code Crim. Proc. Ann. art. 45.018(a) (West
2006). A complaint is sufficient if it shows that the accused has committed an offense
against the law of the state. Id. art. 45.019(a)(4) (West 2006). A motion to quash should
be granted only when the language concerning the defendant’s alleged conduct is so
vague or indefinite as to deny her effective notice of the acts she allegedly committed.
DeVaughn v. State, 749 S.W.2d 62, 67 (Tex. Crim. App. 1988). The particularity in
pleading required for an indictment or an information is not required for a complaint, and
a complaint will not be dismissed due to a mere informality. Kindley v. State, 879
S.W.2d 261, 263 (Tex. App.—Houston [14th Dist.] 1994, no pet.).

        The Regulations for Sexually Oriented Businesses in the Unincorporated Area of
Harris County classify sexually-oriented enterprises in two categories:

            (i) Class I enterprises conduct business regularly at a specific location.
            (ii) Class II enterprises are individuals who offer, for compensation, a
                 service intended to provide sexual stimulation or sexual gratification
                 to patrons at any location in the County unless that individual is an
                 employee of a Class I enterprise working at the location permitted
                 under a Class I [Sexually Oriented Business Permit].

Regulations for Sexually Oriented Bus. in the Unincorporated Area of Harris Cnty., Tex.
§ IV(q)(1). Thus, an adult cabaret, which is a business regularly conducted at a specific
location,3 is classified as a Class I enterprise. However, appellant, as an individual, is
classified as a Class II enterprise.

        Section V of the regulations requires that “enterprises” have permits:

        No person shall conduct business as either a Class I or Class II sexually
        oriented business enterprise at any location in the area of Harris County

        3
          See id. § IV(c) (defining “adult cabaret” as a “nightclub, bar, restaurant, or similar commercial
establishment” featuring sexually oriented activities or individuals who perform semi-nude).
                                                    4
       covered by these regulations without a valid Sexually Oriented Business
       Permit (SOBP) issued in accordance with these regulations.
             (a) A separate application and SOBP shall be required for each
                 enterprise.
             (b) Each location of a Class I enterprise is a separate enterprise for the
                 purposes of these regulations.
             (c) An individual who is a Class II enterprise shall be issued a single
                 SOBP and badge number. . . .

Id. § V. Consequently, the offense at issue here is conducting business without a Class II
SOBP, not operating as an Adult Cabaret.

       Here, the complaint substantially satisfies the statutory requisite that it “show that
the accused has committed an offense against the law of the state.” Tex. Code Crim.
Proc. Ann. art. 45.019(a)(4).      It put appellant on notice that she was accused with
operating a Class II sexually oriented enterprise in the unincorporated area of Harris
County, Texas on May 13, 2010, without a valid SOBP.                Although the complaint
mistakenly identifies an “Adult Cabaret” as a Class II enterprise, we cannot say it was so
vague or indefinite as to deny appellant effective notice of the acts she allegedly
committed.      DeVaughn, 749 S.W.2d at 67.          Accordingly, appellant’s first issue is
overruled.

B.     Jurisdiction

       Appellant next argues that because there was no valid complaint, there was no
valid information. But, as discussed above, we have determined that the complaint
substantially satisfies with the statutory requisites.      Further, the presentment of an
information vests the trial court with jurisdiction over the defendant, regardless of any
defect that may exist in the underlying complaint. Ramirez v. State, 105 S.W.3d 628, 629
(Tex. Crim. App. 2003). Appellant’s second issue lacks merit and is overruled.

C.     Amended Complaint and Motion for New Trial

       In her third issue, appellant complains that the amended complaint was not served
on her. In issue four, appellant asserts that the trial court demanded that she give notice

                                               5
of appeal and post an appeal bond without considering her motion for new trial.
Appellant offers no argument, no record citations, and no legal authority in support of
these issues. As such, these arguments are inadequately briefed and present nothing for
our review. See Tex. R. App. P. 38.1(i); Busby v. State, 253 S.W.3d 661, 673 (Tex. Crim.
App. 2008). These issues are overruled.

                                   CONCLUSION

      Having overruled each of appellant’s issues, we affirm the trial court’s judgment.



                                          /s/       Adele Hedges
                                                    Chief Justice


Panel consists of Chief Justice Hedges and Justices Jamison and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                                6